DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16, 19-20, 24, 26, and 49-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Arguments/Remarks filed 9/15/2021 are persuasive in overcoming all of the previous rejections in view of the current amendments to the claims. In particular, the closest prior art, Dunford (US 2014/0182389) in view of Todorov (US 2016/0349215), as set forth in the Office Action dated 3/16/2021, fails to disclose or fairly suggest a multivariate inverse method that utilizes the precomputed database and a material property of the previously deposited layer, as required by claims 16 and 56. Similarly, Dunford in view of Todorov fails to teach or adequately suggest a multivariate inverse method that utilizes a precomputed database to convert the response of each sensing element into a material property for the most recently deposited layer based in part on a material property for the previously deposited layer, as required by claim 60. The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination.
Thus, claims 16, 56, and 60 are distinct over the teachings of the prior art. Claims 19-20, 24, 26, 49-55, and 59 further limit the subject matter of claim 16 and are thus also distinct over the teachings of the prior art. Claims 57-58 further limit the subject matter of claim 56 and are thus also distinct over the teachings of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734